Citation Nr: 0839248	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spondylolisthesis, 
claimed as a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.

The veteran testified at a Board hearing at the RO in July 
2008.

The Board observes that the veteran submitted a written 
statement in July 2008 which expresses the veteran's desire 
to update his VA records to reflect his new mailing address 
following a recent move.  As this correspondence is 
relatively recent, it is not clear whether the information 
has yet been appropriately processed to update the veteran's 
records and ensure that correspondence is sent to the correct 
address.  This matter is hereby referred to the RO for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
a back disability, specifically spondylolisthesis.  The 
veteran's claim expressly focuses upon the contention that 
any pre-existing back disability which he may have had at 
enlistment was permanently aggravated by the physical demands 
of his active duty service.

For the purposes of this remand discussion only, the Board 
observes that the presumption of soundness may apply in this 
case; no spinal disabilities appear to have been noted upon 
the veteran's December 1950 service entrance examination, yet 
the veteran was diagnosed with spondylolisthesis during 
service and there is evidence of record suggesting that the 
veteran may have had spondylolisthesis prior to service.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term 'noted' denotes 
'[o]nly such conditions as are recorded in examination 
reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.'  Id at (b)(1).

In Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) summarized the effect of 38 U.S.C.A. § 1111 on 
service connection claims as follows:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), and applies to 
claims which were pending on or filed after May 4, 2005.  As 
the veteran's claim was filed after that date, the amendment 
applies.

The veteran has not yet been afforded a VA medical 
examination in connection with this appeal.  The Board 
observes that the service medical records contain express 
medical findings to the effect that the veteran's 
spondylolisthesis pre-existed service and was not aggravated 
by service; there is also a certificate signed by the veteran 
acknowledging these findings.  In the interest of affording 
every consideration to the veteran's claim, the Board 
believes that a competent medical opinion should be obtained 
from an appropriate expert familiar with the nature of 
spondylolisthesis, informed by personal examination of the 
veteran and review of the claims file.

The Board may need to determine whether a high degree of 
medical certainty is established by medical evidence in this 
case, and a competent medical review and discussion of the 
matter may substantially assist in interpreting the evidence.  
In light of the legal standards applicable in a case where 
the presumption of soundness is relevant to a service-
connection analysis, the Board believes that a VA examination 
with an opinion is necessary to properly develop the record 
with regard to the etiology of the spondylolisthesis 
pathology and whether any such pathology was aggravated due 
to military service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination with regard to 
his back disability claim.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the veteran, the examiner should respond 
to the following:

a)  Was the veteran's spondylolisthesis 
caused during the veteran's active duty 
service?  If the answer to this 
question is no, please state the level 
of confidence in the determination 
(i.e., is it clear and unmistakable 
that the spondylolisthesis was not 
caused during the veteran's active duty 
service?).

b)  If the spondylolisthesis pathology 
pre-existed the veteran's active duty 
service, was the veteran's 
spondylolisthesis permanently 
aggravated during the veteran's active 
duty service, beyond the natural course 
of progression of the disease?  If the 
answer to this question is no, please 
state the level of confidence in the 
determination (i.e., is it clear and 
unmistakable that the spondylolisthesis 
was not permanently aggravated during 
the veteran's active duty service, 
beyond the natural course of 
progression of the disease?).

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




